                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

SCOOTER LYNN ROBINSON                                                                    PLAINTIFF

v.                                                                        No. 4:18CV229-GHD-DAS

JERRY WILLIAMS, ET AL.                                                               DEFENDANTS


                       ORDER DENYING PLAINTIFF’S MOTION [15]
                            TO RESET SPEARS HEARING

       This matter comes before the court on the plaintiff’s motion [15] to reset the Spears hearing in

this case. As this case has been dismissed, the instant motion [15] is DENIED.


       SO ORDERED, this, the 15th day of January, 2020.


                                                       /s/ David A. Sanders
                                                       DAVID A. SANDERS
                                                       UNITED STATES MAGISTRATE JUDGE
